DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
This office action is responsive to the amendment filed on February 21, 2022.  As directed by the amendment: claims 1-3, 6, 8, 16, 20-22, 25, and 27 have been amended.  Thus, claims 1-8, 15-16, 19-27, and 30 are presently pending in the application.

Information Disclosure Statement
The information disclosure statement filed November 23, 2021, fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  Specifically, no English language copy of the Office Action in CN 201880027847.5 was provided.

Drawings
The drawings are objected to because of the unlabeled rectangular box(es) shown in Figure(s) 21.  The drawings should be provided with suitable descriptive legends.  See 37 CFR §§ 1.84 (n) and (o).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
The specification is objected to because Paras. 14-107 are written as claims, which is inappropriate for the written description of the disclosure.
Appropriate correction is required.

Claim Objections
Claim 21 is objected to because of the following informalities:
Claim 21 lines 3-4 read “position of chest compressions,” but is suggested to read --position of the chest compressions-- to include a proper article.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 15-16, 19-27, and 30 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
Regarding claim 1, lines 5-8 recite the limitation “the at least one force sensor having a first resolution over a first force range, and having a second resolution different from the first resolution over a second force range different from the first force range,” which renders the claim unclear.  When the at least one sensor is a single sensor, it is unclear how two different sensing resolutions can be achieved when only the single sensor is present.
Regarding claim 26, line 2 recites the limitation “a user,” which renders the claim unclear.  It is unclear if this claim is referring to the “rescuer” recited in claim 1 line 1, from which claim 26 indirectly depends, or if it is referring to a new individual.
Any remaining claims are rejected for their dependency on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8, 15-16, and 19-27 are rejected under 35 U.S.C. § 103 as obvious over WO 2016081381 to Kavounas et al (herein Kavounas) in view of US Pat. 4,375,243 to Doll (herein Doll).
Regarding claim 1, Kavounas discloses a system for assisting a rescuer in providing chest compressions to a patient in need of acute care (CPR chest compression machine, Para. 58), the system comprising: a chest compression device (compression mechanism 148, Fig. 1) comprising: at least one force sensor configured to generate force signals indicative of chest compressions administered to the patient by the rescuer (force sensing system 149 which includes at least one force sensor, Para. 78), and a housing supporting the at least one force sensor (force sensing system 149 is incorporated on either the compression mechanism 148 or on the retaining structure 140, Para. 79, Fig. 1); a computing device having processing circuitry operatively connected to the at least one force sensor and configured to (controller 110 including processor 120, Para. 66, Fig. 1): receive and process signals from the at least one force sensor to determine at least one resuscitation parameter during the administration of chest compressions to the patient (controller 110 receives force data from force sensing system 149 and interpolates/calculates data therefrom, Paras. 86-87, Figs. 3-5), and generate an output signal based on the at least one resuscitation parameter (based on the calculated data, controller 110 may issue an alert to user interface 114, Para. 91); and an output device configured to provide feedback to the rescuer based on the at least one resuscitation parameter (user interface 114 receives alert signals from controller 110, and gives a visual or audio alert to the user, Para. 91).  Kavounas does not disclose the at least one force sensor having a first resolution over a first force range, and having a second resolution different from the first resolution over a second force range different from the first force range, the first and second resolutions being smallest changes in force that the at least one force sensor is able to detect.
HowHowever, Doll teaches a wide range high accuracy force sensing arrangement (Fig. 1) including the at least one force sensor (low and high range load cells 10, 20, Fig. 1) having a first resolution over a first force range (low range load cell 10 has a sensing resolution of 0.00005 lbs in the range 0-5 lbs, Col. 3 lines 36-37, Col. 4 lines 35-36), and having a second resolution different from the first resolution over a second force range different from the first force range (high range load cell 20 has a sensing resolution five times load cell 10, i.e. a resolution of 0.00025 lbs over the range 0-25 lbs, Col. 3 lines 38-40, Col. 4 lines 36-37), the first and second resolutions being smallest changes in force that the at least one force sensor is able to detect (the load cells 10 and 20 have differing sensitivities being the smallest force changes they detect, Col. 4 lines 54-56).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the force sensor of Kavounas to include a dynamic force sensing range as taught by Doll in order to more accurately determine applied forces at both high and low ranges.
Regarding claim 2, the modified Kavounas discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Modified Kavounas further discloses wherein the first resolution of the at least one force sensor comprises a first least significant measurement of less than 1.0 lb (or 4.4 Newtons) over the first force range (Doll low range load cell 10 has a sensing resolution of 0.00005 lbs) and the second resolution comprises a second least significant measurement over the second force range which is at least 2 times greater than the first least significant measurement (Doll high range load cell 20 has a sensing resolution of 0.00025 lbs, i.e. 5 times greater than the Doll load cell 10).
Regarding claim 3, the modified Kavounas discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Kavounas further discloses wherein the chest compression device comprises at least one motion sensor configured to generate motion signals indicative of the chest compressions administered to the patient (force sensing system 149 may also include an accelerometer to generate acceleration data about the patient’s chest, Para. 79).
Regarding claim 4, the modified Kavounas discloses all the claimed limitations, as discussed above with respect to the rejection of claim 3.
Kavounas further discloses wherein the at least one motion sensor comprises an accelerometer (force sensing system 149 may include an accelerometer, Para. 79).
Regarding claim 5, the modified Kavounas discloses all the claimed limitations, as discussed above with respect to the rejection of claim 3.
Kavounas further discloses wherein the at least one resuscitation parameter comprises a chest compliance relationship (controller 110 calculates a chest compliance based on measured force and compression depth, the compliance being plotted, such as by line 372 in Fig. 3). 
Regarding claim 6, the modified Kavounas discloses all the claimed limitations, as discussed above with respect to the rejection of claim 5.
Kavounas further discloses wherein the output device is configured to provide feedback to a user based on the chest compliance relationship (based on whether the measured/instantaneous chest compliance [for example, line 372 in Fig. 3] is as compared to the target or ideal chest compliance [line 272 in Fig. 3], an alert is sent to the user interface 114 if the compliances do not overlay one another, Para. 91).
Regarding claim 7, the modified Kavounas discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Kavounas further discloses wherein the processing circuitry is configured to determine whether a chest compression has started or stopped based on signals from the at least one force sensor (controller 110 tracks compression and compression depth based on data from force sensing system 149, the plot of data showing flat lines when compression has stopped, for example as seen in Fig. 3).
Regarding claim 8, the modified Kavounas discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Modified Kavounas further discloses wherein the first force range is between 0.1 lb and 10.0 lb (Doll low range load cell 10 measures forces in the range of 0-5 lbs) and the second force range is between 1.0 lb and 200 lb (Doll high range load cell 20 measures forces in the range of 0-25 lbs).
Regarding claim 15, the modified Kavounas discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Modified Kavounas further discloses wherein the at least one force sensor comprises a first force sensor having the first resolution over the first force range (Doll low range load cell 10 has the first resolution over the first range), and a second force sensor having the second resolution over the second force range (Doll high range load cell 20 has the second resolution over the second range).
Regarding claim 16, the modified Kavounas discloses all the claimed limitations, as discussed above with respect to the rejection of claim 15.
Modified Kavounas further discloses wherein the first resolution of the at least one force sensor comprises a first least significant measurement over the first force range (Doll load cell 10 detects a first smallest change in force values) and the second resolution comprises a second least significant measurement over the second force range (Doll load cell 20 detects a second smallest change in force values).  Kavounas, as modified above, does not disclose wherein the at least one force sensor comprises a third force sensor having a third resolution with a third least significant measurement over a third force range.
However, Doll teaches a wide range high accuracy force sensing arrangement (Fig. 1) including wherein the at least one force sensor comprises a third force sensor (the sensing arrangement may incorporate a third load cell to extend the detectable range of force values, Col. 3 lines 21-24) having a third resolution with a third least significant measurement over a third force range (the third load cell would have a smallest detectable change in force values over its force range).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the force sensor of Kavounas to include a third force sensor as taught by Doll in order to expand the range of the sensing arrangement (Doll Col. 3 lines 21-24).
Regarding claim 19, the modified Kavounas discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Kavounas further discloses wherein the processing circuitry is configured to identify the occurrence of active decompression applied to the patient based on signals from the at least one force sensor (compression and/or active decompression is tracked by controller 110 and plotted as part of the chest compliance relationship, active decompression represented by the concave down portions of the graph as shown in, for example, Para. 126, Fig. 6).
Regarding claim 20, the modified Kavounas discloses all the claimed limitations, as discussed above with respect to the rejection of claim 19.
Kavounas further discloses wherein the output device is configured to provide feedback to a user based on the identified active decompression applied to the patient (when detected forces exceed permitted levels during active decompression and a likelihood of injury is detected, controller 110 sends an alert to user interface 114, Paras. 105 and 107).
Regarding claim 21, the modified Kavounas discloses all the claimed limitations, as discussed above with respect to the rejection of claim 5.
Kavounas further discloses wherein the at least one resuscitation parameter comprises the chest compliance relationship (controller 110 calculates a chest compliance based on measured force and compression depth, the compliance being plotted, such as by line 372 in Fig. 3), and wherein the processing circuitry is configured to determine a neutral position of chest compression based at least in part on a feature of the chest compliance relationship (when chest softening is detected, the controller 110 calculates a new neutral position so that chest compliance matches the target line 272, Paras. 98-99, Fig. 4).
Regarding claim 22, the modified Kavounas discloses all the claimed limitations, as discussed above with respect to the rejection of claim 5.
Kavounas further discloses wherein the at least one resuscitation parameter comprises the chest compliance relationship (controller 110 calculates a chest compliance based on measured force and compression depth, the compliance being plotted, such as by line 372 in Fig. 3), and wherein the processing circuitry is configured to detect a presence of a compressible transition layer at an anterior location of the patient based on the determined chest compliance relationship (a compressible transition layer being interpreted as chest softening, in accordance with Para. [00151] of Applicant’s specification, Kavounas can determine if the patient’s chest is losing compactness due to the repeated applied chest compressions, Paras. 98-99, Fig. 4).
Regarding claim 23, the modified Kavounas discloses all the claimed limitations, as discussed above with respect to the rejection of claim 22.
Kavounas further discloses wherein the processing circuitry is configured to estimate a chest compression depth based at least on the detected compressible transition layer (based on the detected chest softening, as detected by force sensing system 149, controller 110 calculates a new neutral position and therefore a new compression depth to achieve the target chest compliance, Paras. 98-99, Fig. 4).
Regarding claim 24, the modified Kavounas discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Kavounas further discloses wherein the processing circuitry is configured to determine a state of the patient based on signals from the at least one force sensor (controller 110 determines if the patient is in danger of having broken ribs or migrated during compression, Para. 96)
Regarding claim 25, the modified Kavounas discloses all the claimed limitations, as discussed above with respect to the rejection of claim 24.
Kavounas further discloses wherein the determined state of the patient is a likelihood of injury during a course of resuscitation (controller 110 can determine if the ribs have or are likely to break, Para. 96).
Regarding claim 26, the modified Kavounas discloses all the claimed limitations, as discussed above with respect to the rejection of claim 24.
Kavounas further discloses wherein the output device is configured to alert a user regarding the determined state of the patient (user interface 114 is configured to visually or aurally alert the user if the compression exceeds parameters, including when the ribs break, Para. 91).
Regarding claim 27, the modified Kavounas discloses all the claimed limitations, as discussed above with respect to the rejection of claim 26.
Kavounas further discloses wherein the alert involves notification to the user that the patient is at risk of suffering from injury during the course of resuscitation (user interface 114 is configured to visually or aurally alert the user if the compression exceeds parameters, including when the ribs break, Para. 91).

Claim 30 is rejected under 35 U.S.C. § 103 as being unpatentable over Kavounas and Doll, as applied to claim 1 above, and in further view of US Pat. Pub. 2013/0072830 to Illindala et al (herein Illindala).
Regarding claim 30, the modified Kavounas discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Kavounas, as modified above, does not disclose an additional chest compression device configured to be placed at a posterior location of the patient.
However, Illindala teaches a chest compression device (Fig. 1) including an additional chest compression device configured to be placed at a posterior location of the patient (belt 3 extends circumferentially around the victim such that it applies compression both anteriorly and posteriorly, Para. 14, Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of modified Kavounas to include a posterior compression device as taught by Illindala in order to reduce the likelihood of injury by decreasing the instantaneous force applied to the anterior and posterior surfaces of the victim.

Response to Arguments
Applicant’s arguments with respect to the rejection of claims 2 and 16 under 25 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 2 and 16 has been withdrawn.
Applicant's arguments with respect to the rejection of claim 1 under 35 U.S.C. § 112(b) have been fully considered but they are not persuasive.  Specifically, Applicant argues (see Page 9 lines 3-17 of the Arguments) that the specification, at least in Paras. 197-198, provides sufficient disclosure for a single sensor having multiple resolutions.
The Examiner disagrees.  The Examiner notes that the paragraphs cited by Applicant provide antecedent basis in the specification for the claimed limitation; but the cited sections do not provide further explanation of how the single sensor can have differing resolutions.  As the sensing resolution is related to hardware limitations of the sensor, it would be unclear to one of ordinary skill how a single sensor can have at least two different resolutions in the same device.
Therefore, the rejection under 35 U.S.C. § 112(b) of claims 1-8, 15-16, 19-27, and 30 still stands.
Applicant’s arguments with respect to claim(s) 1-8, 15-16, 19-27, and 30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401. The examiner can normally be reached Mon. - Fr. 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785             

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785